       Case 2:20-cv-00487-KG-CG Document 13 Filed 10/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARISA ZUNIGA,

             Plaintiff,
v.                                                          CV No. 20-487 KG/CG

TRUEACCORD,

             Defendant.

                  ORDER GRANTING JOINT MOTION TO EXTEND
                  DEADLINE TO SUBMIT CLOSING DOCUMENTS

     THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Time to Submit Closing Documents, (the “Motion”), (Doc. 12), filed October 29, 2020. In

the Motion, the parties request a 31-day extension to submit closing documents “so that

the payment of settlement funds can be completed prior to submitting those

documents.” Id. at 1. The Court, having reviewed the Motion and noting it is unopposed,

finds the Motion is well-taken and shall be GRANTED.

     IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than November 30, 2020.

     IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
